Citation Nr: 0026779	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  96-28 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to an increased evaluation for low back 
strain with spondylosis, bulging disc at the L3-4 and L4-5 
levels, and degenerative joint disease, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from August 1962 to May 1972.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  By a letter dated December 8, 1998, the RO informed the 
veteran of the denial of service connection for a cervical 
spine disability.

2.  Later that month, the veteran filed a notice of 
disagreement (NOD) concerning the denial of service 
connection for a cervical spine disability.

3.  On March 10, 1999, the RO issued a statement of the case 
(SOC) concerning the denial of service connection for a 
cervical spine disability.

4.  The veteran did not file a statement concerning his claim 
for service connection for a cervical spine disability within 
60 days of the issuance of the March 1999 SOC or within a 
year of notification of the December 1998 rating decision.

5.  The veteran's service-connected low back disorder is 
manifested by subjective complaints of pain, without 
neurological deficits, atrophy in the lower extremities, 
fixed deformities, or complete bony fixation or lumbar 
ankylosis; it is productive of not more than severe 
intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  A timely appeal was not filed regarding the issue of 
service connection for a cervical spine disability.  38 
U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 20.202, 
20.302(b) (1999).

2.  The criteria for a disability evaluation, in excess of 40 
percent, for low back strain with spondylosis, bulging disc 
at the L3-4 and L4-5 levels, and degenerative joint disease, 
are not met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5289, 5292, 5293, 5294, 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Inadequate Appeal

In a December 1998 rating decision, the RO denied service 
connection for a cervical spine disability.  Later that 
month, the veteran was notified of the rating decision.  The 
same month, he expressed disagreement concerning service 
connection for a cervical spine disability.  The Board finds 
that the December 1998 statements constitute a valid NOD.  
See Hamilton v. Derwinski, 4 Vet. App. 528 (1993); 
38 U.S.C.A. § 7105, 38 C.F.R. §§ 19.25 et seq. and 20.200 et 
seq.

The RO issued a SOC in March 1999 regarding service 
connection for a cervical spine disability.  However, the 
veteran failed to file a VA Form 9 or any other statement 
that can be considered as a timely substantive appeal 
regarding the issue of service connection for a cervical 
spine disability.  

After an appellant receives the SOC, he must file a formal 
appeal within "sixty days from the date the [SOC] is 
mailed," 38 U.S.C.A. § 7105(d)(3), or within the remainder 
of the one-year period from the date the notification of the 
RO decision was mailed, whichever period ends later.  38 
C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final).  By 
regulation, this formal appeal must consist of either a VA 
Form 9, or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  The formal appeal permits 
the appellant to consider the reasons for an adverse RO 
determination, as explained in the SOC, and to formulate and 
present "specific arguments relating to errors of fact or 
law" made by the RO.  Id.; see 38 U.S.C.A. § 7105(d)(3).  
Roy v. Brown, 5 Vet. App. at 555 (1993).  The time period may 
be extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC.  
The Board will construe such argument in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination or 
determinations being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in an SOC or supplemental statement of the case (SSOC), which 
is not specifically contested.  Proper completion and filing 
of a substantive appeal are the last actions the appellant 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  

In this case, the veteran did not file a timely appeal, nor 
did he file a timely request for an extension, for the issue 
of service connection for a cervical spine disability.  The 
formality of perfecting an appeal to the Board is part of a 
clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a 
formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by an NOD and 
"completed by a substantive appeal after a statement of the 
case is furnished. . . ."38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.

In a letter dated June 13, 2000, the Board informed the 
appellant that he had not submitted a substantive appeal with 
respect to the claim for service connection for a cervical 
spine disability.  The Board informed the appellant that 
pursuant to 38 C.F.R. § 20.203 he was given 60 days from the 
date of the letter to present a written argument or to 
request a hearing to present oral arguments in support of his 
appeal of those issues.  However, the veteran failed to 
respond.  

The Board finds that no adequate substantive appeal has been 
timely filed with respect to the issue of entitlement to 
service connection for a cervical spine disability.  
Accordingly, the Board lacks jurisdiction regarding the 
aforesaid issue.  The claim with respect to entitlement to 
service connection for a cervical spine disability is 
dismissed.  

II. Low Back Disability

The veteran contends that the RO should have granted a higher 
disability rating for his service-connected low back 
disorder.  He asserts that this disability is more severely 
disabling than currently evaluated.  Specifically, he claims 
that he has been under constant medical care and has been 
taking medication continuously for his back disorder.  

He has presented a well-grounded claim for an increased 
rating for his service-connected lumbar spine disability 
within the meaning of 38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); Jones v. Brown, 
7 Vet. App. 134, 138 (1994).

Service medical records dated in February 1966 reflect that 
the veteran presented complaints of chronic back problems for 
the previous 2 months.  There were no abnormalities noted on 
either physical or radiological examination.  The diagnosis 
was persistent low back strain.  He continued to present 
complaints of back pain for the remainder of service.  An 
April 1972 Medical Board found him medically unfit for 
further military duty and referred him to the Physical 
Evaluation Board.  

Based upon treatment in service, service connection was 
granted in June 1972 for low back strain, and a 20 percent 
evaluation was assigned.

The report of a VA examination conducted in May 1995 shows 
the physician commented that examination of the lumbar spine 
showed mild spondylosis but was otherwise within normal 
limits.  Computerized tomography (CT) scan revealed mild 
spondylosis, bulging disc at the L3-4 and L4-5 levels, and 
mild degenerative joint disease.  A November 1998 rating 
action expanded service connection to include low back strain 
with spondylosis, bulging discs at the L3-4 and L4-5 levels, 
and degenerative joint disease.  A 40 percent evaluation was 
assigned, effective March 1995.  

Disability evaluations are administered under a schedule for 
rating disabilities, which is found in 38 C.F.R. Part 4 and 
is designed to compensate a veteran for the average 
impairment in earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
Id. Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  The United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

With these regulations and this Court decision in mind, the 
Board will address the issue of the evaluation of the present 
level of disability resulting from the veteran's service-
connected disability.  There are various applicable 
diagnostic codes.

Under Diagnostic Code 5295, which is for lumbosacral strain, 
a 40 percent evaluation is warranted for lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4, Diagnostic Code 5295. 

Ankylosis of the lumbar segment of the spine at a favorable 
angle warrants a 40 percent evaluation.  A 50 percent 
evaluation requires fixation at an unfavorable angle.  38 
C.F.R. Part 4, Diagnostic Code 5289.  Severe limitation of 
motion of the lumbar segment of the spine warrants a 40 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5292.

A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. Part 4, Diagnostic Code 5293.

Based on a review of all the evidence of record, the Board 
finds that an evaluation in excess of 40 percent for the 
veteran's service-connected low back disorder is not 
warranted.  I note that the rating currently in effect is the 
maximum schedular rating that can be assigned for limitation 
of motion of the lumbar spine (Diagnostic Code 5292) or for 
lumbosacral strain (Diagnostic Code 5295).  The reported 
clinical findings on the most recent VA orthopedic 
examination conducted in March 1998, show that the veteran 
had motion, albeit limited, in the lumbar area.  His range of 
motion was as follows: flexion was 25 degrees, extension to 0 
degrees, rotation to the right was 20 degrees and rotation to 
the left was 35 degrees, right lateral flexion was 25 degrees 
and left lateral flexion was 35 degrees.  Neither this report 
nor any other medical evidence demonstrates that the veteran 
has unfavorable lumbar spine ankylosis, so as to warrant the 
next higher evaluation under Diagnostic Code 5289.  

Similarly, there has been no demonstration of pronounced 
intervertebral disc syndrome so as to warrant an increased 
evaluation under Diagnostic Code 5293. Although the veteran 
has reported complaints of increasing chronic low back pain 
and shooting pain in the right leg, I note that the veteran 
has no motor deficits of his lower extremities.  The reported 
clinical findings on VA examination in March 1998 demonstrate 
no evidence of neurological findings.  There was no spasm of 
the paravertebral muscles.  Knee jerk was 2+ and equal.  
Ankle jerk was 1+ and equal.  

The Board recognizes that functional limitations due to pain 
must be accounted for in the disability evaluation, under 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
reported at the March 1998 VA examination that he had 
constant low back pain exacerbated by prolonged sitting, 
standing or walking.  As noted his range of motion was 
limited and the examiner indicated that pain was produced on 
motion of the lumbar spine.  There was decreased strength in 
left great toe to flexion and extension.  There was also 
decreased strength in the left leg being at 2+ and the right 
leg at 4+.  Straight leg raising produced pain at 25 degrees.  
The veteran had trouble getting on and off the evaluating 
table.  There was also tenderness at the L-5 level.  In 
evaluating a service-connected disability, VA attempts to 
determine the extent to which a service-connected disorder 
adversely affects the ability of the body to function under 
the ordinary conditions of life, including employment.  
38 C.F.R. § 4.10.  The Board also considers functional loss 
due to damage or pain.  It is recognized that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or an infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part, which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  Functional impairment due to pain must be 
considered.  38 C.F.R. § 4.59.  

However, the Board is of the opinion that the evaluations 
currently in effect, adequately compensate the veteran for 
the functional impairment, including that due to pain, 
produced by his service-connected low back disorder.  The 
functional impairment due to limited motion is included in 
the criteria for the diagnostic code under which this rating 
is assigned.  There is no evidence of abnormalities of the 
musculature of the lumbar spine, asymmetry of the lower 
extremities, or muscle wasting.  Further, there is no 
objective evidence of, excess fatigability, incoordination, 
etc., that might demonstrate additional functional 
impairment.  There is no showing that any pain or other 
functional loss that the veteran might have is not 
contemplated in the ratings now assigned.  

The veteran has related that he has additional functional 
limitation caused by his service-connected disability 
including symptoms that led to cervical diskectomy.  While 
the veteran has indicated that his surgery resulted from his 
service connected disability, the medical evidence of record 
does not include any medical statements or opinions 
concerning a causal relationship between the veteran's 
cervical spine diskectomy and his service connected low back 
disability.  Medical diagnoses involve questions that are 
beyond the range of common experience and common knowledge, 
and require the knowledge and experience of a trained 
physician.  Because the veteran has no expertise in medical 
matters, he is not competent to make a such a determination.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the schedular criteria for an increased evaluation are not 
met, I must accordingly conclude that the preponderance of 
the evidence is against the veteran's claim for an increased 
evaluation for his service-connected low back disorder.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4, Diagnostic Codes 5289, 
5292, 5293, 5294, 5295.

III.  Extraschedular Evaluation

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Although the RO did not expressly consider 38 C.F.R. § 
3.321(b)(1), the Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question. VAOPGCPREC. 6-96 (1996).  There is no 
competent evidence of record demonstrating that the 
service-connected disability markedly interferes with 
employment.  

In considering the veteran's comments relating his disorder 
to industrial impairment, the veteran at the February 1998 
personal hearing reported that he worked at a computer all 
day but is also the facility's custodian.  In referring to 
his back disability, he indicated that he would "get in 
trouble."  Importantly, however, he did not give specific 
details of how his disability affected his work.  While the 
veteran reported that he is limited in his physical 
capabilities, there is no indication that he has missed time 
from work or that the disability interfered with his 
employment to such a point that is not contemplated by the 
schedular 40 percent evaluation.  The veteran has not 
produced any documentation pertaining to his work performance 
as either an custodian or computer worker.  

A review of the claims file does not show that his service-
connected disability has resulted in hospitalization.  He is 
adequately compensated by the assigned disability evaluation.  
The disability picture is not so unusual as to make the 
application of the regular schedular standards impracticable.  
The Board concludes that the record as a whole does not 
indicate that his disability warrants the assignment of an 
extraschedular evaluation.


ORDER

The appeal concerning the claim for entitlement to service 
connection for a cervical spine disability is dismissed.

Entitlement to an increased evaluation for low back strain 
with spondylosis, bulging disc at the L3-4 and L4-5 levels, 
and degenerative joint disease, is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

